This record contains no decision or proposed findings although it was disposed of after a hearing of both the plaintiff and the *732defendants. The ease is remitted to Special Term for the making of findings upon which it is deemed the judgment herein may rest. The present judgment will have to be vacated first and after a decision is signed a new judgment may then be entered. The record does not contain the exhibits which were considered by the trial court and is, therefore, incomplete in that respect. If and when the foregoing directions are complied with, the case may be brought on for argument, in the usual course. Present — Lazansky, P. J., Rich, Kapper, Hagarty and Carswell, JJ.